DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/05/22 has been entered.
Response to Amendment
The Amendment filed 7/05/22 has been entered.  Claim 19 is amended.  Claim 40 is added.  Claims 33- 37 have been previously withdrawn as being directed to a nonelected invention and remain withdrawn.  Claim 38 is canceled.  Claims 19- 32 and 39- 40 are being addressed by this Action.


Response to Arguments
1.	The IDS filed, 1/15/21 has been considered.
2.	Examiner reiterates that applicant has disclosed multiple mutually exclusive species and that all claims appear to be directed to the species shown in Fig(s). 11 and 49- 50 of the current application having a removal port 360 separate and distinct from a window exposing a carrier tube 380 (See Fig. 11) (P. [0273] of this application) that is inserted into a patient (the species is shown in Figs. 15- 18 in U.S. Pat. Application No. 12/700,568).  No other species are claimed.  Therefore, examiner has interpreted applicant’s claims as a constructive election of the species shown in Fig(s). 11 and 49- 50, and any future amendments or new claims directed to another species will be withdrawn for reasons of election by original presentation.
3.	Applicant's arguments on pp. 7- 8 of the Remarks, filed 7/05/22 regarding the rejection of claim 23 under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement have been fully considered but they are not persuasive.  In response to applicant’s argument that a person of ordinary skill in the art would have understood that “the removal lumen 78 would necessarily include or be coupled to a port… to be functional as a lumen for suction removal of ablated tissue,” the Office respectfully submits that applicant’s own interpretation of the original disclosure is ambiguous as to what the original disclosure actually supports.  A person having ordinary skill in the art should not have to piece several different patent applications only to arrive at an equivocal conclusion as to the structure supported by the different patent applications.
4.	 Applicant's arguments on pp. 8- 9 of the Remarks, filed 7/05/22 regarding the rejection of claim 25 under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement have been fully considered but they are not persuasive.  As best understood, based on applicant’s claim 23 arguments above, applicant is arguing that a person having ordinary skill in the art is imputed with the knowledge that the original disclosure supports the limitations of claim 25 because that is the only way applicant’s invention would be functional.  In response, the Office respectfully submits that since applicant’s own interpretation of the original disclosure is ambiguous as to what the original disclosure actually supports, the various patent applications cited by the applicant does not clearly allow a person having ordinary skill in the art to recognize that the claim language is supported by the original disclosure.
5.	Applicant’s arguments, see pp. 9- 10 of the Remarks, filed 7/05/22, with respect to the rejection of claim 28 under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement have been fully considered and are persuasive because the pressure sensor for the (gas) fluid used to create a working space would affect, at least in part, the cutting jet area within the working space.  The rejection of claim 28 under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement has been withdrawn. 
6.	Applicant's arguments on pp. 10- 11 of the Remarks, filed 7/05/22 regarding the rejection of claim 29 under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement have been fully considered but they are not persuasive.  Applicant argues that “Any adjustment of the fluid parameters as part of the looping cycle of steps shown in Fig. 9a can be based on the pressure of the fluid from the water jet flush tube during a portion of the resection prior to the adjustment” at the bottom of p.10/ top of p. 11.  The Office respectfully disagrees.  Step 703 in Fig. 9a asks, “treatment complete?”  As best understood by Ps. [0076] – [0077] of the ‘568 application, it is the user that determines whether the treatment is complete by observation, for example.  Applicant has not pointed out support in the original disclosure that the determination as to whether treatment is complete comes from or is based upon the pressure of the fluid from the water jet flush tube.  This is important because the user is outside the system and is not part of a feedback loop.  It is also worth reiterating that the original disclosure does not have support for a system mechanism for measuring the pressure of the fluid from the water jet flush tube (i.e., a flow rate meter).
7.	Applicant's arguments on p. 11 of the Remarks, filed 7/05/22 regarding the rejection of claim 30 under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement have been fully considered but they are not persuasive.  Applicant argues that “Any adjustment of the fluid parameters as part of the looping cycle of steps shown in Fig. 9a can be based on a fluid parameter such as the flow rate of the fluid from the water jet flush tube during a portion of the resection prior to the adjustment.”  The Office respectfully disagrees.  According to P. [0078] of the ‘568 application, the adjustment of the fluid parameters is based on the gradual exposure of non-glandular tissue determined by an ultrasound or other pre-operative or real time image.  It is also worth reiterating that the original disclosure does not have support for a system mechanism for measuring the pressure of the fluid from the water jet flush tube (i.e., a flow rate meter).
8.	Applicant's arguments on pp. 11- 13 of the Remarks, filed 7/05/22 regarding the rejection of claim 31 under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement have been fully considered but they are not persuasive.  Applicant argues that “a person of ordinary skill in the art at the time of filing would understand that the ‘568 application includes support for using measured pressures of previously delivered fluids (e.g., used to determine critical pressure) as an input to a feedback loop in which the fluid parameters are to be changed to resect, for example, two different types of tissues.”  The Office respectfully disagrees.  Whether a person having ordinary skill in the art would know that “measured pressures of previously delivered fluids” refer to experimental measurements used to determine critical pressure thresholds is questionable.   Also, the applicant has not pointed out support for the contention that the measured pressures of previously delivered fluids (e.g., used to determine critical pressure) are actually system inputs for a feedback loop.  As noted above, Step 703 in Fig. 9a asks, “treatment complete?”  As best understood by Ps. [0076] – [0077] of the ‘568 application, it is the user that determines whether the treatment is complete by observation, for example.  There is no support in the original disclosure that the system inputs the measured pressures of previously delivered fluids (e.g., used to determine critical pressure) as a response to “treatment complete?”, thereby becoming part of a feedback loop.
9.	Applicant's arguments on p. 13 of the Remarks, filed 7/05/22 regarding the rejection of claim 32 under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement have been fully considered but they are not persuasive.  Since the arguments regarding claim 31 were considered unpersuasive, the arguments regarding claim 32 are similarly unpersuasive. 
10.	Applicant’s arguments, see pp. 13- 14 of the Remarks, filed 7/05/22, with respect to the rejection of claim 39 under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement have been fully considered and are persuasive because the pressure sensor for the (gas) fluid used to create a working space can be used to maintain the pressure of the (gas) fluid within a desired range.  The rejection of claim 39 under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement has been withdrawn.
11.	 With the withdrawal of the rejection of claims 28 and 39 under 35 U.S.C. 112(a), claims 28 and 39 are entitled to the priority date of February 29, 2012.
12.	Applicant’s arguments, see p. 16 of applicant’s Remarks, filed 7/05/22, with respect to the rejection(s) of claim(s) 19- 24 and 26- 27 under 35 U.S.C. 103 as being unpatentable over Drasler and Wallace have been fully considered and are persuasive because Drasler in view of Wallace does not disclose the newly added limitation regarding operating an aspiration source.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan (US Pat. No. 7,228,165 B1) in view of Moutafis et al. (US Pat. No. 6,375,635 B1) in view of Hodorek et al. (US Pub. No. 2007/0239153 A1).   It is noted that applicant’s arguments regarding Drasler are directed to the use of aspiration for the removal of broken tissue feature, for which the newly added reference Moutafis is relied upon.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/846,159, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior filed application has no support for the claimed limitations for substantially the same reasons that the instant disclosure as originally filed fails to provide support.  See the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph below.
Accordingly, claims 23, 25 and 29- 32 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 25 and 29- 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “wherein the water jet system comprises a central processing unit for controlling aspiration via the removal port.”  However, there is no support in the original disclosure for a central processing unit for controlling aspiration via the removal port.
Claim 25 recites “wherein the removal port is coupled to an aspiration source via a tube, a portion of the water jet fluid flush tube and a portion of the tube being co-axially disposed relative to each other.”  However, there is no support in the original disclosure for the removal port is coupled to an aspiration source via a tube.
Claim 29 recites “wherein the feedback includes a feedback loop based on the pressure of the fluid from the water jet flush tube.”  However, the only system input for the “feedback loop” or closed-loop and real-time automation disclosed by the applicant’s Specification is based on an ultrasound or other pre-operative or real time image:
Closed-loop and real-time automation are new capabilities provided by robotic automation include resection volume registration within the organ and in-situ depth and volume measurement. With the ability to input organ geometry data into the control system, e.g., from an ultrasound or other pre-operative or real time image, the cutting region can be precisely registered within the organ. This eliminates the imprecision of manual procedures with respect to important tolerances, such as to how close the resection is to the surface of the capsule and/or to the neurovascular bundle in the prostate. Additionally, the shape of the resected volume itself may be selectable and adjustable from a set of preprogrammed routines, where the details of how to control the cutting motion and pressure have been worked out in advance with extensive engineering knowledge that is then stored in the robotic surgical tool, ready for access at the push of a button by the surgeon. For example, the resected shape of tissue may comprise a predefined treatment profile such as one or more of domed, cubic, tear-drop, or directly from a 3D rendering of the target volume as described herein and illustrated below in the two screenshots of Figures 21A and 21B, for example. In addition, the surgeon can adjust the cutting parameters in real-time based on the feedback provided by the ultrasound images, which adds another layer of safety to the system (P. [0230]) (emphasis added)

Additionally, the only pressure sensor disclosed by applicant’s Specification does not measure or monitor fluid from the water jet flush tube (a liquid).  As such, applicant’s Specification does not disclose any system input into a closed-loop and real-time automation or feedback loop related to pressure from the water jet flush tube.  It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon (outside the system) adjusts cutting parameters, such as pressure, based on the feedback provided by the ultrasound images because the surgeon is providing an input that does not come from the water jet system itself such that the water jet system is not automatically adjusting said cutting parameter:  
The visible entrainment region can be combined with the images of tissue and treatment regions shown on the display, so as to provide confirmation that the correct amount of tissue will be resected. In many embodiments, the distance of the visible entrainment region corresponds to a maximum cut depth, such that the surgeon can select the depth of the cut based on images and with adjustment of treatment parameters such as one or more of flow rate, nozzle diameter, or pressure (P. [0220] - - emphasis added)

While a surgeon can select or adjust the pressure from a set of preprogrammed routines in response to feedback based on images (Fig. 20b - - method steps 627, 670 and 672 for example, show adjusting tissue resection based on images or visualization; Ps. [0220], [0230], [0397]), there is no support in the original disclosure for a feedback loop based on the pressure of the fluid from the water jet flush tube.
Claim 30 recites “wherein the feedback includes a feedback loop based at least in part on the flow rate of the fluid from the water jet flush tube.” However, the only system input for the “feedback loop” or closed-loop and real-time automation disclosed by the applicant’s Specification is based on an ultrasound or other pre-operative or real time image (P. [0230] - - see claim 29 rejection above for citation).
It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon (outside the system) adjusts cutting parameters, such as flow rate, based on the feedback provided by the ultrasound images because the surgeon is providing an input that does not come from the water jet system itself such that the water jet system is not automatically adjusting said cutting parameter (P. [0220] - - see claim 29 rejection above for citation).
While a surgeon can select or adjust the flow rate from a set of preprogrammed routines in response to feedback based on images (Fig. 20b - - method steps 627, 670 and 672 for example, show adjusting tissue resection based on images or visualization; Ps. [0220], [0230], [0397]), there is no support in the original disclosure for a feedback loop based at least in part on the flow rate of the fluid from the water jet flush tube.
Claim 31 recites “wherein the feedback includes a feedback loop based at least in part on a measured pressure of previously delivered fluid associated the water jet flush tube.”  However, the only system input for the “feedback loop” or closed-loop and real-time automation disclosed by the applicant’s Specification is based on an ultrasound or other pre-operative or real time image (P. [0230] - - see claim 29 rejection above for citation). 
Additionally, the only pressure sensor disclosed by applicant’s Specification does not measure or monitor fluid from the water jet flush tube (a liquid).  As such, applicant’s Specification does not disclose any system input into a closed-loop and real-time automation or feedback loop related to a measured pressure of the fluid from the water jet flush tube.  It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon (outside the system) adjusts cutting parameters, such as pressure, based on the feedback provided by the ultrasound images because the surgeon is providing an input that does not come from the water jet system itself such that the water jet system is not automatically adjusting said cutting parameter (P. [0220] - - see claim 29 rejection above for citation).
While a surgeon can select or adjust the pressure from a set of preprogrammed routines in response to feedback based on images (Fig. 20b - - method steps 627, 670 and 672 for example, show adjusting tissue resection based on images or visualization; Ps. [0220], [0230], [0397]), there is no support in the original disclosure for a feedback loop based at least in part on a measured pressure of the fluid from the water jet flush tube.
Claim 32 recites “wherein the feedback includes a feedback loop based on a measured flow rate of previously delivered fluid associated with the water jet flush tube.” It is noted that applicant’s Specification fails to disclose a flow rate meter or other apparatus for measuring the flow rate.
Additionally, the only system input for the “feedback loop” or closed-loop and real-time automation disclosed by the applicant’s Specification is based on an ultrasound or other pre-operative or real time image (P. [0230] - - see claim 29 rejection above for citation).
It is noted that it is not considered a closed-loop and real-time automation or feedback loop when the surgeon (outside the system) adjusts cutting parameters, such as flow rate, based on the feedback provided by the ultrasound images because the surgeon is providing an input that does not come from the water jet system itself such that the water jet system is not automatically adjusting said cutting parameter (P. [0220] - - see claim 29 rejection above for citation).
While a surgeon can select or adjust the flow rate from a set of preprogrammed routines in response to feedback based on images (Fig. 20b - - method steps 627, 670 and 672 for example, show adjusting tissue resection based on images or visualization; Ps. [0220], [0230], [0397]), there is no support in the original disclosure for a feedback loop based on measured flow rate of the fluid from the water jet flush tube.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19- 22, 24- 25 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sullivan (US Pat. No. 7,228,165 B1) in view of Moutafis et al. (US Pat. No. 6,375,635 B1) in view of Hodorek et al. (US Pub. No. 2007/0239153 A1).  Moutafis and Hodorek are cited in the IDS filed 5/14/21.
Regarding claims 19- 22, 24- 25 and 27, Sullivan discloses a medical method, comprising:
providing a resection device (100) (Col. 3, l. 25- 29; Col. 7, l. 36- 40 - -Resection device 100, as is well-known in the art, can be utilized to remove an internal lesion 420 from a tubular organ 410 within a body wall 400 of a patient and resect the tissue of the tubular body organ 410 from which lesion 420 is removed;  The apparatuses and methods of the present invention can be utilized with any of a variety of different resection devices and the present invention is not limited to any particular resection device in practicing the present invention);
endoscopically inserting the resection device (100) into a patient (Col. 2, l. 16- 21; Col. 7, l. 51- 52 - - tissue-resectioning device 100 …having been inserted into a body lumen. Extended into the body lumen, the Endoscopist would guide the distal tip 114 of the device into close proximity with the tissue 200 to be resected);
utilizing a visualization element (310) (Fig. 3) separate from the resection device (100) to visualize a treatment performed by resection device (100) (See Fig. 3) (Col. 3, l. 17- 24; Col. 3, l. 30- 44 - -the positioning system 300 includes a fluoroscope 310, an x-ray imaging sensor 320, video processing electronics 330, a computer 340, a video display 350, and an alarm 360. … the system 30 further includes a resection device 100 that is positionable within the positioning system 300);
controlling, based on feedback, the cutting area to treat the tissue to be broken apart and spare injury to surrounding tissue (Col. 5, l. 58- Col. 6, l. 5; Col. 6, l. 20- 47 - - surgeon is notified by an alarm or resection device 100 is disabled when computer 340 determines that either too much tissue or not enough tissue is being resected).
Sullivan further disclosing that resection device (100) for resecting an internal lesion from a tubular organ is well-known in the art and can comprise any of a variety of different resection devices and the present invention of Sullivan is not limited to any particular resection device in practicing the present invention (Col. 3, l. 25- 29; Col. 7, l. 36- 40), but Sullivan does not specifically disclose 
(claims 19, 22, 24- 25) a water jet system as claimed;
However, Moutafis teaches a water jet system for insertion into the body of a patient utilizing liquid jets for cutting, ablating, sculpting, trimming, etc., tissues and/or materials from the body of a patient in the same field of endeavor (Abstract, Col. 3, l. 54- 57), including the method of 
(claim 19) providing a water jet system (100) (Fig. 1), wherein the water jet system (100) comprises a water jet fluid flush tube (110) (Figs. 1- 2a) and removal port (118) (Figs. 1- 2a); 
endoscopically inserting the water jet system (100) into a patient (Col. 13, l. 10- 14 - - water jet system used in endoscopic surgery); 
utilizing a visualization element separate from the water jet system (100) to visualize a treatment performed by the water jet system (100) (Col. 40, l. 25- 46 - - endoscopic camera);
applying fluid from the water jet flush tube (110, 230) to create a cutting jet area to break apart tissue (Col. 11, l. 34- 37 - - liquid jet used to cut, ablate various tissues); and
operating an aspiration source (described, not shown) (Col. 12, l. 20- 25) coupled to the removal port (118) to remove the broken apart tissue via aspiration (Col. 12, l. 20- 25 - - an external source of suction, for example a vacuum pump or aspirator, can be provided in fluid communication with a proximal end of the evacuation lumen in order to provide the suction driving force required for evacuating material from the surgical field via the jet-receiving opening);
(claim 22) wherein the fluid comprises a saline solution (Col. 18, l. 32- 35 - - liquid is sterile surgical saline solution);
(claim 24) wherein the applying fluid includes modulating a flow of the fluid (Col. 18, l. 11- 25 - - flow rate may be controlled by the operator via an adjustable flow rate control component (136) (Fig. 1) that controls the pump);
(claim 25) wherein the removal port (118) is coupled to an aspiration source (described, not shown) (Col. 12, l. 20- 25) via a tube (112, 114) (Figs. 1- 2a), a portion of the water jet fluid flush tube (110) and a portion of the tube (112, 114) being co-axially disposed relative to each other (See Fig. 2a) (Col. 16, l. 54- 59 - - surgical instrument 102 further includes a sheath 114, which at least partially surrounds pressure lumen 110 and evacuation lumen 112 and supplies support for the lumen to assists in maintaining and/or establishing a desired geometric configuration between pressure lumen 110 and evacuation lumen 112, when the instrument 102 is in operation).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s claimed invention to substitute one known element (water jet system taught by Moutafis) for another (resection device (100) disclosed by Sullivan) since the substitution would have yielded predictable results, namely resecting an internal lesion from a tubular organ.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Moutafis further disclosing that the manually operated water jet system having a hand piece disclosed by Moutafis could be configured for manipulation by machine control, such as an X/Y/Z positioning machine to treat the tissue to be broken apart (Col. 11, l. 9- 26), but Sullivan in view of Moutafis does not specifically disclose the method step of 
(claim 19) robotically controlling cutting motion by the water jet fluid flush tube to break apart the tissue; 
controlling, based on feedback, a flow rate of the fluid from the water jet flush tube to treat the tissue to be broken apart and spare injury to surrounding tissue
(claims 20- 21) a robotic arm as claimed;
(claim 27) an ultrasound as claimed.
However, Hodorek teaches a computer assisted surgery system for a water jet (75) (Figs. 5- 7) (Ps. [0038]- [0039]) for 
(claim 19) robotically controlling cutting motion by the water jet fluid flush tube to break apart the tissue (Figs. 3, 6) (Ps. [0034], [0039], [0043]);
controlling, based on feedback, a flow rate of the fluid from the water jet flush tube to treat the tissue to be broken apart and spare injury to surrounding tissue (Figs. 3, 8) (Ps. [0039], [0043] - - since energy source 80 is a water jet used to remove the removed tissue or bone and since if the entire apparatus is accidentally moved or the robot malfunctions to cause instrument 75 to deviate from workspace 60, computer 23 immediately de-energizes alternative energy source 80 to eliminate the potential for surrounding bone or tissue to be contacted or otherwise exposed to energy emitted from tip 77 after alternative energy source 80 is de-energized, the energy source or water jet flow rate of the fluid is controlled, based on feedback related to the position of the instrument 75 with respect to the workspace 60, to treat the tissue to be broken apart and spare injury to surrounding tissue);
(claim 20) further comprising attaching the water jet system (75) to an arm (74) (Fig. 6);
(claim 21) wherein the arm (74) is a robotic arm (P. [0043]), and wherein the robotic arm (74) is coupled to the water jet system (75) via an instrument driver (described, not shown) (P. [0043] - - since instrument 75 may be guided by robot arm 74 and since instrument 75 is energized when robot arm 74 moves instrument 75 into workspace 60, robotic arm 74 is interpreted as encompassing an instrument driver for guiding and moving the water jet system);
(claim 27) wherein the visualization element (32) (Figs. 2- 3) includes an ultrasound element (Ps. [0025], [0028]);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method of Moutafis in order to add a robot arm for robotically controlling cutting motion by the water jet fluid flush tube, to add the method step of controlling, based on feedback a flow rate to treat tissue and spare injury to surrounding tissue and to include an ultrasound element as taught by Hodorek because it would provide a secondary level of accuracy to the surgeon during the procedure (Hodorek - - P. [0043]).  The motivation for the modification would have been to provide robotic control over the cutting motion by the water jet fluid flush tube, thereby avoiding inadvertently damaging surrounding bone or tissue (Hodorek - - P. [0043]).
Additionally, providing an automatic or mechanical means (robotically operated water jet system having a robotic arm) to replace a manual activity (manually operated water jet system having a hand piece) which accomplished the same result (namely breaking apart tissue) is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958; MPEP 2144.04 (III).  

Claims 23 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sullivan (US Pat. No. 7,228,165 B1) in view of Moutafis et al. (US Pat. No. 6,375,635 B1), Hodorek et al. (US Pub. No. 2007/0239153 A1), and Stoller (US Pat. No. 5,788,667).  Stoller is cited in the IDS filed 1/29/19.
Regarding claims 23 and 26, Sullivan in view of Moutafis and Hodorek discloses the method of claim 19, but Moutafis does not disclose 
(claim 23) a central processing unit for controlling the aspiration tube;
(claim 26) a pre-defined shape.
However, Stoller discloses a water jet system having 
(claim 23) wherein the water jet system comprises a central processing unit (14 - - controller) (Fig. 18) for controlling the aspiration tube (8, 102) (Figs. 1- 8, 13A- 15) (Col. 9, l. 38- 51);
(claim 26) wherein the cutting motion includes a predefined shape (Col. 3, l. 66- Col. 4, l. 8).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s claimed invention to combine the aspiration tube central processing unit, co-axial aspiration and flush tubes, and predefined cutting motion shape taught by Stoller with the method of Moutafis in view of Hodorek because it would match the flow of the fluid jet stream shape to the vacuum flow (Col. 4, l. 42- Col. 5, l. 11; Col. 9, l. 38- 40; Col. 9, l. 38- 40; Col. 9, l. 52- 59).  The motivation for the modification would have been to ensure that the fluid jet does not overwhelm the vacuum and does not permit broken up tissue to escape the aspiration tube (Col. 4, l. 42- Col. 5, l. 11; Col. 9, l. 38- 40; Col. 9, l. 38- 40; Col. 9, l. 52- 59).  

Claims 28 and 39- 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sullivan (US Pat. No. 7,228,165 B1) in view of Moutafis et al. (US Pat. No. 6,375,635 B1), Hodorek et al. (US Pub. No. 2007/0239153 A1), and Ruiz Morales (WO 2008/049898 A1).
Regarding claim 28, Sullivan in view of Moutafis and Hodorek discloses the method of claim 19, Sullivan further disclosing the endoscope is inserted into a naturally-occurring body orifice to locate a lesion, for example, in a tubular organ under visual observation (usually while insufflating the organ) (Col. 8, l. 3- 6), but Sullivan in view of Moutafis and Hodorek does not disclose
(claim 28) a pressure sensor as claimed. 
However, Ruiz Morales teaches a minimally invasive robotic surgery method (Title, Abstract, P. [0001]) including real-time monitoring of intra-abdominal insufflation pressure variations, and in the case of depressurization detected by pressure sensors, the robotic surgery system issues a warning message so that appropriate action can be taken (Ps. [0048]- [0049], [0118]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s claimed invention to modify the controlling, based on feedback, a flow rate of the fluid from the water jet flush tube to control the cutting jet area method step associated with Sullivan in view of Moutafis and Hodorek such that the controlling is based at least in part on a pressure sensor like the insufflation pressure sensor taught by Ruiz Morales because the robotic system would be able to warn a surgeon when depressurization of the insufflated organ is occurring and allowing appropriate action to be taken (Ruiz Morales - - Ps. [0048]- [0049], [0118]). The motivation for the modification would have been to avoid loss of abdominal pressure, release of the trocar/ surgical cutting instrument, and increased intervention time due to the need to recover the situation (Ruiz Morales - - Ps. [0010]- [0011]).  Since Sullivan contemplates insufflating an organ with an endoscope and since Ruiz Morales teaches real-time monitoring intra-abdomen insufflation pressures including providing a warning allowing for appropriate remedial measures to be taken in the event of depressurization, Sullivan in view of Moutafis, Hodorek and Ruiz Morales encompasses or makes obvious the controlling method step wherein the cutting jet area is controlled based in least in part on a pressure sensor.
Regarding claim 39, Sullivan in view of Moutafis and Hodorek discloses the method of claim 19, Sullivan further disclosing the endoscope is inserted into a naturally-occurring body orifice to locate a lesion, for example, in a tubular organ under visual observation (usually while insufflating the organ) (Col. 8, l. 3- 6), as such, Sullivan in view of Moutafis and Hodorek encompasses or makes obvious fluid from the water jet flush tube being applied in a working space within a patient (the insufflated organ).
Sullivan in view of Moutafis and Hodorek does not disclose
(claim 39) a pressure sensor as claimed. 
However, Ruiz Morales teaches a minimally invasive robotic surgery method (Title, Abstract, P. [0001]) including real-time monitoring of intra-abdominal insufflation pressure variations, and in the case of depressurization detected by pressure sensors, the robotic surgery system issues a warning message so that appropriate action can be taken (Ps. [0048]- [0049], [0118]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s claimed invention to modify the applying fluid from the water jet flush tube in a working space method step method step associated with Sullivan in view of Moutafis and Hodorek to include further comprising maintaining a pressure of the first fluid within a range based on feedback from a pressure sensor as taught by Ruiz Morales such because the robotic system would be able to warn a surgeon when depressurization of the insufflated organ is occurring and allowing appropriate action to be taken (Ruiz Morales - - Ps. [0048]- [0049], [0118]).  The motivation for the modification would have been to avoid loss of abdominal pressure, release of the trocar/ surgical cutting instrument, and increased intervention time due to the need to recover the situation (Ruiz Morales - - Ps. [0010]- [0011]).  Since Sullivan contemplates insufflating an organ with an endoscope and since Ruiz Morales teaches real-time monitoring intra-abdomen insufflation pressures including providing a warning allowing for appropriate remedial measures to be taken in the event of depressurization, Sullivan in view of Moutafis, Hodorek and Ruiz Morales encompasses or makes obvious the method steps of maintaining a pressure of the first fluid within a range based on feedback from a pressure sensor.
Regarding claim 40, Sullivan discloses a medical method, comprising:
providing a resection device (100) (Col. 3, l. 25- 29; Col. 7, l. 36- 40 - -Resection device 100, as is well-known in the art, can be utilized to remove an internal lesion 420 from a tubular organ 410 within a body wall 400 of a patient and resect the tissue of the tubular body organ 410 from which lesion 420 is removed;  The apparatuses and methods of the present invention can be utilized with any of a variety of different resection devices and the present invention is not limited to any particular resection device in practicing the present invention);
endoscopically inserting the resection device (100) into a patient (Col. 2, l. 16- 21; Col. 7, l. 51- 52 - - tissue-resectioning device 100 …having been inserted into a body lumen. Extended into the body lumen, the Endoscopist would guide the distal tip 114 of the device into close proximity with the tissue 200 to be resected);
utilizing a visualization element (310) (Fig. 3) separate from the resection device (100) to visualize a treatment performed by resection device (100) (See Fig. 3) (Col. 3, l. 17- 24; Col. 3, l. 30- 44 - -the positioning system 300 includes a fluoroscope 310, an x-ray imaging sensor 320, video processing electronics 330, a computer 340, a video display 350, and an alarm 360. … the system 30 further includes a resection device 100 that is positionable within the positioning system 300);
delivering a first fluid to create a working space within the patient (Col. 8, l. 3- 6 - -The endoscope is inserted into a naturally-occurring body orifice to locate a lesion, for example, in a tubular organ under visual observation (usually while insufflating the organ));
controlling, based on feedback, the cutting area to treat the tissue to be broken apart and spare injury to surrounding tissue (Col. 5, l. 58- Col. 6, l. 5; Col. 6, l. 20- 47 - - surgeon is notified by an alarm or resection device 100 is disabled when computer 340 determines that either too much tissue or not enough tissue is being resected); 
Sullivan further disclosing that resection device (100) for resecting an internal lesion from a tubular organ is well-known in the art and can comprise any of a variety of different resection devices and the present invention of Sullivan is not limited to any particular resection device in practicing the present invention (Col. 3, l. 25- 29; Col. 7, l. 36- 40), but Sullivan does not specifically disclose 
(claim 40) a water jet system as claimed;
However, Moutafis teaches a water jet system for insertion into the body of a patient utilizing liquid jets for cutting, ablating, sculpting, trimming, etc., tissues and/or materials from the body of a patient in the same field of endeavor (Abstract, Col. 3, l. 54- 57), including the method of 
(claim 40) providing a water jet system (100) (Fig. 1), wherein the water jet system (100) comprises a water jet fluid flush tube (110) (Figs. 1- 2a) and removal port (118) (Figs. 1- 2a); 
endoscopically inserting the water jet system (100) into a patient (Col. 13, l. 10- 14 - - water jet system used in endoscopic surgery); 
utilizing a visualization element separate from the water jet system (100) to visualize a treatment performed by the water jet system (100) (Col. 40, l. 25- 46 - - endoscopic camera);
applying a second fluid from the water jet flush tube (110, 230) to create a cutting jet area to break apart tissue (Col. 11, l. 34- 37 - - liquid jet used to cut, ablate various tissues); and
using the removal port (118) to remove the broken apart tissue via aspiration (Col. 12, l. 20- 25 - - an external source of suction, for example a vacuum pump or aspirator, can be provided in fluid communication with a proximal end of the evacuation lumen in order to provide the suction driving force required for evacuating material from the surgical field via the jet-receiving opening).
It would have been obvious to one having ordinary skill in the art at the time of applicant’s claimed invention to substitute one known element (water jet system taught by Moutafis) for another (resection device (100) disclosed by Sullivan) since the substitution would have yielded predictable results, namely resecting an internal lesion from a tubular organ.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Moutafis further disclosing that the manually operated water jet system having a hand piece disclosed by Moutafis could be configured for manipulation by machine control, such as an X/Y/Z positioning machine to treat the tissue to be broken apart (Col. 11, l. 9- 26), but Sullivan in view of Moutafis does not specifically disclose the method step of 
(claim 40) robotically controlling cutting motion by the water jet fluid flush tube to break apart the tissue; 
controlling, based on feedback, a flow rate of the second fluid from the water jet flush tube to treat the tissue to be broken apart and spare injury to surrounding tissue
However, Hodorek teaches a computer assisted surgery system for a water jet (75) (Figs. 5- 7) (Ps. [0038]- [0039]) for 
(claim 40) robotically controlling cutting motion by the water jet fluid flush tube to break apart the tissue (Figs. 3, 6) (Ps. [0034], [0039], [0043]);
controlling, based on feedback, a flow rate of the fluid from the water jet flush tube to treat the tissue to be broken apart and spare injury to surrounding tissue (Figs. 3, 8) (Ps. [0039], [0043] - - since energy source 80 is a water jet used to remove the removed tissue or bone and since if the entire apparatus is accidentally moved or the robot malfunctions to cause instrument 75 to deviate from workspace 60, computer 23 immediately de-energizes alternative energy source 80 to eliminate the potential for surrounding bone or tissue to be contacted or otherwise exposed to energy emitted from tip 77 after alternative energy source 80 is de-energized, the energy source or water jet flow rate of the fluid is controlled, based on feedback related to the position of the instrument 75 with respect to the workspace 60, to treat the tissue to be broken apart and spare injury to surrounding tissue);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method of Moutafis in order to add a robot arm for robotically controlling cutting motion by the water jet fluid flush tube, to add the method step of controlling, based on feedback a flow rate to treat tissue and spare injury to surrounding tissue and to include an ultrasound element as taught by Hodorek because it would provide a secondary level of accuracy to the surgeon during the procedure (Hodorek - - P. [0043]).  The motivation for the modification would have been to provide robotic control over the cutting motion by the water jet fluid flush tube, thereby avoiding inadvertently damaging surrounding bone or tissue (Hodorek - - P. [0043]).
Additionally, providing an automatic or mechanical means (robotically operated water jet system having a robotic arm) to replace a manual activity (manually operated water jet system having a hand piece) which accomplished the same result (namely breaking apart tissue) is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958; MPEP 2144.04 (III).  
Sullivan further disclosing the endoscope is inserted into a naturally-occurring body orifice to locate a lesion, for example, in a tubular organ under visual observation (usually while insufflating the organ) (Col. 8, l. 3- 6), but Sullivan in view of Moutafis and Hodorek does not explicitly disclose
(claim 40) delivering a first fluid from an insufflation port and maintaining a pressure of the first fluid as claimed.
 However, Ruiz Morales teaches a minimally invasive robotic surgery method (Title, Abstract, P. [0001]) including real-time monitoring of intra-abdominal insufflation pressure variations, and in the case of depressurization detected by pressure sensors, the robotic surgery system issues a warning message so that appropriate action can be taken (Ps. [0048]- [0049], [0118]).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s claimed invention to modify delivering a first fluid to create a working space within the patient method step associated with Sullivan in view of Moutafis and Hodorek in order to include delivering a first fluid from an insufflation port and maintaining a pressure of the first fluid within a range based on feedback from a pressure sensor as taught by Ruiz Morales such because the robotic system would be able to warn a surgeon when depressurization of the insufflated organ is occurring and allowing appropriate action to be taken (Ruiz Morales - - Ps. [0048]- [0049], [0118]).  The motivation for the modification would have been to avoid loss of abdominal pressure, release of the trocar/ surgical cutting instrument, and increased intervention time due to the need to recover the situation (Ruiz Morales - - Ps. [0010]- [0011]).  Since Sullivan contemplates insufflating an organ with an endoscope and since Ruiz Morales teaches real-time monitoring intra-abdomen insufflation pressures including providing a warning allowing for appropriate remedial measures to be taken in the event of depressurization, Sullivan in view of Moutafis, Hodorek and Ruiz Morales encompasses or makes obvious the method steps of delivering a first fluid from an insufflation port of the water jet fluid flush tube to create a working space within the patient; and maintaining a pressure of the first fluid within a range based on feedback from a pressure sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771